DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10228060. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation in patent 10228060 teach all the limitations of the broader claims (e.g. compare claims 1-17 of patent 10228060 to claims 1-14 of application 16245329).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7, entire claim, unclear applicant is claiming since the limitations are already claimed in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 9-14 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salant et al (US. 4,643,437) in view of Hay II et al (US. 4,575,100). It is further noted that all applicant is claiming is a pump and nothing more, one can have many different names for pumps.
Salant teaches a controllable mechanical seal for sealing a shaft rotatable relative to a housing of a device which manipulates a fluid, the seal comprising a first face element (24) having a first face surface, wherein the first face element is adapted to rotate with the shaft, a second face element (30) having a second face surface, the second face element is adapted to be supported within the housing, wherein at least one of the first face element or the second face element are movable axially along an axis of the shaft, wherein the first face surface and the second face surface define a gap (38) between the surfaces, physical dimensions of the gap contributing to defining a leakage rate of the fluid through the gap, a sensor (48) adapted to generate a signal indicative of the leakage rate and a controller (controller in control system) responsive to the signal for generating an output (output received by voltage source), wherein  changing means (32) for changing one of the first face surface or the second face surface to adjust the leakage by receiving voltage (voltage source), and wherein a state of the at least one changing means is adapted to change in response to the controller output in order to increase or decrease the voltage, thereby deforming one of the first face surface or the second face surface to 
Salant discloses the invention as claimed above but fails to disclose at least one cavity wholly contained within the one of the first face element or the second face element, the cavity capable of receiving hydraulic fluid, the at least one cavity is in fluid communication with at least one pressure control valve and optionally at least one hydraulic intensifier, the at least one cavity being in pressure communication with a source of pressure via the at least one pressure control valve or optionally via the at least one hydraulic intensifier and wherein a state of the at least one pressure control valve is adapted to change in response to controller output in order to decrease or increase the pressure of the hydraulic fluid in the at least one cavity, thereby deforming one of the first face surface or the second face surface to adjust the leakage rate (in short one would require hydraulic fluid and inherent hydraulic fluid must be supplied by some pressure source, whether being pressure control valve or pump or hydraulic intensifier or combination thereof). Hay teaches seal assembly having a first face element with plurality of cavities, the cavities provided with hydraulic fluid from a fluid supply passage (inherent that fluid must be at a pressure to provide convening of fluid) and it is inherent that one would require pressure source to convey hydraulic fluid (figure 3, cavities 123, column 1 lines 35-45, where upon the application of fluid pressure to the first fluid supply passage, the diaphragm is displaced toward the third face). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the changing means of Salant to be replaced by cavities on the face element that is receiving hydraulic fluid as taught by Hay, to provide movement of the surface of the face element (see column 1 of Hay) by a different means. Changing one means by another means to create a same function (change of surface of the face 
Regarding claims 3-5 and 15-16: Examiner takes official notice that seal rings or face elements are known to be made of carbon or ceramic or steel (see reference in class 277 and subclass 404-406). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have face elements to be formed of ceramic or carbon or steel and also have elastic modulus as claimed in claim 5, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As best understood the limitations of claims 10-14 are taught since one requires at least a pump or a source of fluid which provides hydraulic fluid to the face in Hay II.
Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich et al (US. 4714257) in view of Heinen (e.g. 4613141). It is further noted that all applicant is claiming is a pump and nothing more, one can have many different names for pumps.
Heinrich discloses a device having a controllable mechanical seal for sealing a shaft rotatable relative to a housing of a device which manipulates a fluid, the seal comprising: a first face element having a first face surface (e.g. figures), wherein the first face element is adapted to rotate with the shaft, a second face element having a second face surface, wherein the second face element is adapted to be supported within the housing (figures), wherein at least one of the first face element or the second face element are movable axially along an axis of the shaft (e.g. 
Heinrich discloses the invention as claimed above but fails to disclose the at least one cavity via the at least one pressure control valve. Heinen discloses to provide a valve in a system that provides fluid to a cavity in a mechanical controlled seal (e.g. 17). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the at least one cavity of Heinrich to have a valve in the fluid supply line as taught by Heinen, to provide control of supply from the hydraulic intensifier (e.g. the pump) to properly pressurize the face of the seal.
Heinrich discloses the invention as claimed above but fails to disclose a sensor adapted to generate a signal indicative of leakage rate and a controller responsive to the signal for generating an output. Salant teaches a controllable mechanical seal for sealing a shaft rotatable relative to a housing, the seal comprising a first face element (24) having a first face surface, wherein the first face element is adapted to rotate with the shaft, a second face element (30) having a second face surface, the second face element is adapted to be supported within the housing, wherein at least one of the first face element or the second face element are movable axially along an axis of the shaft, wherein the first face surface and the second face surface define a gap (38) between the surfaces, physical dimensions of the gap contributing to defining a leakage rate of the fluid through the gap and a sensor (48) adapted to generate a signal indicative of the leakage rate and a controller (controller in control system). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the seal of Heinrich to have a sensor and control as taught by Salant to provide control for mechanical seal gap (e.g. see Salant description of 48).

Heinrich discloses the claimed invention except for steel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the hard metals be one of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. It is furthermore noted that selecting steel would provide predictable result of longer life for seal instead of other metals.
Regarding claim 5:
Heinrich discloses (some metal with modulus and graphite with modulus) the claimed invention except for the ranges in claim 5.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a particular modulus (e.g. 200 GPA and poisson ratio of about 0.3 and/or 27GPa and poisson ratio of about 0.3) to provide predictable result of flexibility and hardness of material and as a matter of design choice.
Regarding claim 6: 
The at least one cavity comprises three cavities (e.g. figures of Heinrich shows this).
Regarding claim 7:
Heinrich further discloses the at least one cavity is in fluid communication with at least one pressure control valve and at least one hydraulic intensifier (e.g. inherent that a pump is need 
Regarding claim 8-9: see rejection of claims above.
Regarding claim 10: 
Heinrich discloses a device which manipulates a fluid and comprising the controllable mechanical seal as stated above.

Regarding claim 11: 
Heinrich discloses the device comprises a pump, optionally a centrifugal pump (e.g. see background of invention in Heinrich).
Regarding claim 12:
Heinrich discloses wherein the source of pressure is a high-pressure side of the pump (see description of 8 and pressure fluid described in Heinrich).
Regarding claim 13:  Heinrich discloses the device comprises a reactor coolant pump (e.g. the device is and can be a pump) associated with a reactor coolant system of a nuclear reactor, wherein the reactor coolant pump optionally is a centrifugal pump (e.g. as provided in previous application that reactor must be claimed to provide structural limitation to reactor, this must be done in a Divisional application).
Regarding claim 14:
Heinrich discloses (e.g. a pump or system that supplies fluid to 8 which is inherently a pump) the source of pressure is at least one of the reactor coolant system, a high-pressure side of the reactor coolant pump, or pressure provided by another pump within the reactor coolant .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The concept of having face in reactor pump is taught by US20160123310 or US20160290339 or US5549459 or US5333991 or US4961678. Please review the parent application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/VISHAL A PATEL/Primary Examiner, Art Unit 3675